Citation Nr: 1030310	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  05-26 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for 
service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran's active duty service with the United States Marine 
Corps from March 1967 to April 1970, and with the United States 
Army from September 1972 to October 1976 has been verified.  
Records indicate an additional year of active duty service 
between April 1970 and September 1972, but the exact dates are 
unknown.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Waco, Texas, 
Regional Office (RO) of the United States Department of Veterans 
Affairs (VA) which granted service connection for PTSD and 
assigned a 30 percent evaluation, effective from July 29, 2004.

The Veteran has declined an opportunity for a hearing before a 
Veterans Law Judge, but did testify at an April 2007 hearing 
before a Decision Review Officer (DRO) at the RO.  A transcript 
of that hearing is associated with the claims file.


FINDING OF FACT

PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as occasional 
nightmares and intrusive thoughts, depression, avoidance 
behaviors, sleep disturbances, and social isolation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
PTSD.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  No additional discussion of the duty to notify is 
therefore required.

VA has obtained complete VA treatment records from 2004 to 
February 2010, as well as records from the Social Security 
Administration.  The Veteran has not identified any private 
medical care providers who may have relevant treatment records.  
The Veteran has been afforded several psychiatric examinations 
over the course of his appeal; the examiners made extensive 
clinical findings and reported the Veteran's complaints.  They 
are adequate for rating purposes.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Evidence

In June 1982, prior to the period concerning this appeal, Mr. 
DAP, a counselor at the Dallas Vet Center, stated that he had 
been working with the Veteran to treat "a stress disorder."  He 
reported that the Veteran was very enthusiastic and had in fact 
earned a position as a Vet Center counselor.  Mr. DAP indicated 
that the Veteran had some unspecified "behavior mannerisms" and 
displayed some "erratic and often non-directive behavior."

VA treatment records from May 2004 to February 2005 reveal the 
Veteran sought domiciliary treatment for substance abuse and 
depression in May 2004.  He reported that he had walked away from 
a job as a newspaper distributor in April 2004, and in May 2004, 
following a separation from his wife, he had attempted suicide 
with alcohol and codeine.  At the intake evaluation, the Veteran 
reported "multiple recent life stressors" resulting in sad 
mood, low energy, impaired concentration, insomnia, and decreased 
appetite.  He had a history of drug and alcohol abuse.  The 
doctor noted the Veteran's military history and combat exposure; 
further PTSD work-up was needed.  The Veteran denied flashbacks, 
but endorsed hypervigilance, nightmares, and crowd avoidance.  
The Veteran was well groomed and engaged.  Mood was depressed, 
and affect was blunted.  No abnormalities of thought or speech 
were observed.  Concentration and memory were intact.  Severe 
recurrent major depression and rule out PTSD were the diagnoses; 
a Global Assessment of Functioning (GAF) score of 50 was 
assigned.  The Veteran was admitted to the domiciliary for 
substance abuse rehabilitation, and during his stay he engaged in 
compensated work therapy and vocational training.  He also 
participated in group therapy.  In September 2004, a provider 
indicated a GAF score of 70 had been assigned after the Veteran's 
participation in the program.

A GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31-50 indicates 
"[s]ome impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and is 
failing at school)."  Id.  A score of 41-50 illustrates 
"[s]erious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job)."  A score of 51-60 represents 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id.  A score of 61-70 
illustrates "[s]ome mild symptoms (e.g., depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  Id. 

A VA examination was performed in February 2005.  This was the 
initial examination for purposes of service connection, and the 
claims file was reviewed.  The Veteran had been treated in 
service in 1975 following a suicidal gesture related to demotion, 
divorce, and indebtedness.  He attempted suicide in 1990 by 
overdose due to marital problems.  Following that, he received 
treatment at a VA domiciliary in 1993.  No treatment is reflected 
from 1993 to 2003; the Veteran lost his job at that time when his 
employer went out of business.  He spent his savings on drugs and 
alcohol and again attempted suicide in 2004.  At that time he 
entered a treatment program at VA.  He continued to live in the 
domiciliary.  He was in AA, and took medication for sleep and 
depression.  He reports this is helpful.  

The Veteran complained of recurring dreams of Vietnam, and 
reported having more memories since admission to VA and being 
around other Veterans.  He sleeps only three to four hours at a 
time, but medication helps him get five to six hours total with 
some long periods of wakefulness.  He avoids conflicts because he 
is afraid of his capacity for violence, learned in Vietnam.  
After service, he had been prone to fighting, but had no violent 
behavior or urges recently.  He has had episodes of depression 
since returning from Vietnam.  He feels emotionally detached and 
uninterested in people, and avoids forming friendships, though he 
sees his fellow patients as a support system.  He was close to 
his sister.  On interview, the Veteran's mood was somewhat 
depressed and his affect constricted.  Speech and thought were 
normal, and there was no compulsive or ritualistic behavior.  He 
had no problems with his daily activities.  Recurrent severe 
major depressive disorder and PTSD, both related to Vietnam, were 
diagnosed, as well as polysubstance dependence in full remission, 
were diagnosed.  A GAF score of 55 was assigned.

VA treatment records from February 2005 to January 2006 reveal 
that the Veteran continued to reside in the VA domiciliary and 
participate in substance abuse therapy.  Mental health notes 
noted no chronic complaints other than a need to comply with 
medication and his sobriety plans until June 2005.  At that time, 
the Veteran began reporting PTSD symptoms.  He stated that he was 
experiencing flashbacks, nightmares, and sleep disturbances from 
anxiety.  Nevertheless, he was discharged from the domiciliary in 
July 2005.  Subsequent records show that he was followed by VA 
for medication purposes, but no active therapy or ongoing 
complaints were noted in records.

In May 2005, in connection with the Veteran's claim for Social 
Security disability benefits, Dr. HI, his treating VA 
psychiatrist, reported that the Veteran's chronic  mental 
illness, diagnosed as PTSD, major depressive disorder, and 
polysubstance abuse in sustained remission, resulted in a GAF 
score of 45 over the prior year.  He identified symptoms of sleep 
disturbance, mood disturbance, emotional lability, loss of 
motivation, psychomotor agitation or retardation, past suicide 
attempts, decreased energy, avoidance, and intrusive thoughts.  
Symptoms were characterized as "severe."

At a January 2006 VA examination, the examiner reviewed the 
claims file and noted the Veteran's treatment history.  He 
referred to a private doctor, Dr. RA, who assessed the Veteran 
for PTSD in January 2003 and found PTSD "at a subclinical 
level."  The Veteran reported that his job hunt had been 
unsuccessful; employers found him overqualified and would not 
hire him for entry level positions.  He was living with his wife 
as "roommates" but was content with his marriage.  His mood was 
neither up nor down.  Sleep was intermittent at 4 to 5 hours a 
night and the Veteran reported difficulty concentrating on his 
schoolwork; he was studying to be a teacher.  He was "never 
really happy" and his energy varied.  He has intrusive thoughts 
of Vietnam.  The Veteran continued to attend AA meetings and had 
made some friends at group.  He still had trouble reaching out to 
his family and others, although he felt he was socializing more 
overall.  He avoided funerals.  The Veteran denied any current 
temper problems (other than "a little road rage"), but stated 
that he avoids conflict.  He felt he could control his temper, 
but did worry about it.  Medications were helpful, but he was not 
actively in counseling.  He did want to gain admission to the 
local PTSD program.  He denied suicidal ideation.  On interview, 
the Veteran's mood was depressed and his affect blunted.  Outlook 
was fatalistic and resigned; he had difficulty generating 
enthusiasm.  There were no hallucinations or delusions.  
Attention and concentration were good, and short term memory was 
fair.  Speech and thought processes were normal.  He denied panic 
attacks, but did state he was anxious on awakening during the 
night.  A GAF score of 55 was assigned.  The examiner commented 
that the Veteran was moderately impaired in social functioning 
after improvement with treatment; occupational functioning was 
unchanged.

VA treatment records from January 2006 to April 2007 reveal that 
the Veteran again sought treatment in March 2006, stating that he 
had not been compliant with his medications.  He was having 
marital issues.  His mood was 5/10, with 10 being euphoric.  He 
was calm, and his affect was congruent.  In May 2006, the Veteran 
reported that he had been taking his medication and had 
experienced "significant improvement" in depression and PTSD 
symptoms.  He was still mildly depressed and reported low energy.  
He had intermittent nightmares and intrusive thoughts.  By July 
2006, the Veteran stated he had no current depressive symptoms.  
Sleep and appetite were good.  He did continue to have "mild" 
PTSD symptoms in the form of intermittent nightmares and 
intrusive thoughts.  He then failed to report for several 
appointments.

The Veteran testified at an April 2007 hearing before a DRO.  He 
stated that when working, even as a manager, he had isolated 
himself from other workers.  He was isolated from his wife; they 
lived together, but were not intimate.  He attended AA meetings, 
but otherwise did not socialize.  He did not hang around with 
others, so he avoided any potential problems.

A VA examination was conducted in April 2007.  The examiner 
reviewed the Veteran's online medical records and accurately 
noted his history of VA treatment.  The Veteran stated that as 
long as he keeps to himself, he is in good shape.  He had been 
avoiding his family; he did not say that his symptoms had 
worsened since his last examination.  He continued to take his 
medications regularly.  He remained sober.  He had disturbing 
nightmares about Vietnam, though they were less frequent.  He 
also had intrusive thoughts, and his depression had returned 
after he had dropped out of school; he later stated that he 
dropped out because of worsening depression.  He had better 
coping skills to deal with the depression, however.  He continued 
to isolate and stated that his relationship with his wife was 
that of roommates.  He did have old friends and contacts within 
AA.  He played golf with friends, and had no problems completing 
the activities of daily living.  On interview, the Veteran was 
pleasant and positive.  He had good insight into his condition 
and how best to deal with it.  Speech and thought processes were 
normal. Affect was slightly blunted and depressed, but he did 
joke a bit.  Concentration and memory appeared intact.  The 
Veteran denied any angry outbursts, but had been more irritable 
lately.  He continued to experience sleep disturbances.  The 
examiner characterized the Veteran's educational/occupational 
impairment as mild to moderate, and social impairment as 
moderate.  Objective testing, however, indicated some 
exaggeration of symptoms.  A GAF score of 55 was assigned.

VA treatment records from April 2007 to September 2009 reveal 
that the Veteran re-enrolled in school during the summer.  In 
June 2007, the Veteran reported that he was depressed, and felt 
the medications were not working, though his nightmares were 
improved.  He was angry over the status of his disability claim, 
and grew angry at "people's behavior."  He reported that his 
relationship with his wife was not good.  They shared a bed, but 
did not communicate.  He felt they were roommates.  The Veteran 
isolated himself from others and that made him feel good.  His 
mood was unstable.  Doctors adjusted his medications, and in July 
2007 the Veteran reported improved mood on the higher dosage.  He 
was resigned to a nonromantic relationship with his wife, but 
they did get along well.  He had one or two nightmares a month.

In September and October 2008 decisions, the Social Security 
Administration determined that the Veteran was totally disabled 
as of May 2004, due to a combination of disabilities.

A VA examination was conducted in September 2009.  The claims 
folder was reviewed.  The Veteran reported that he had no 
significant change in his symptomatology since his prior 
examination.  His main complaint was that he was isolated from 
others.  Otherwise, his medications kept his symptoms under 
control, although he also stated that he takes it only when he 
feels like it.  He can perform all activities of daily living, 
and can go out with others, but prefers not to.  He fears that 
his aggressive side would come out, and he would get into 
conflict, so he chooses to avoid forming relationships.  He 
avoided talking about Vietnam.  He has occasional nightmares and 
intrusive thoughts of Vietnam, well controlled by medication.  
The Veteran had been married for 34 years, but he and his wife 
tended to stay away from each other.  He got along fine with his 
children.  On interview, the Veteran was dressed nicely, with 
excellent grooming.  He was courteous and pleasant, if slightly 
guarded.  Speech and thought processes were clear and directed, 
with no abnormalities.  His mood was described as "pretty 
mellow" and his affect was somewhat constricted.  There was no 
current suicidal ideation.  Concentration and attention were fair 
to good, and memory was fair.  His startle response was somewhat 
exaggerated and his sleep continued to be disturbed.  Overall 
PTSD symptoms were mild, while depressive symptoms were mild to 
moderate.  A GAF score of 55 was assigned.  The examiner opined 
that PTSD did not cause total occupational impairment; they were 
only mildly impairing his occupational function.  Socially, his 
relationships with his family were good; he shunned outside 
relationships.

In January 2010 VA treatment records, the Veteran reported that 
he had run out of his psychiatric medications about a year prior, 
but he denied any problems with mood swings, anger, depression, 
nightmares, or intrusive thoughts.  He did report "warning 
signs" of depression.  Physical problems were bothering him.  
Providers restarted his medications to "prevent a depressive 
relapse."

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Psychiatric disabilities, including PTSD under Code 941, are 
rated under the General Rating Formula for Mental Disorders at 
38 C.F.R. § 4.130, which provides that occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships, is rated 
50 percent disabling. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, is rated 70 percent 
disabling.

Total occupational and social impairment, due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name, is rated 100 percent 
disabling.  38 C.F.R. § 4.130. 

The evidence of record demonstrates a consistent level of 
impairment over the entire period under appeal.  (His suicide 
attempt preceded his date of claim, and while that history is 
considered, only his actual degree of impairment from the June 
2004 date of claim forward is relevant with respect to the rating 
to be assigned.)  The Veteran has regularly reported occasional 
nightmares and intrusive thoughts, as well as mild to moderate 
depression.  While he tends to isolate himself socially, he has 
maintained ties with his family, some old friends, and several 
new friends met through his VA treatment groups.  When working, 
the Veteran was also able to perform his jobs well, including the 
supervision and management of others, despite the personal 
distance he chose to maintain.  Regardless of his fear of losing 
his temper, there is no evidence of violent behavior in the 
present or recent past, and at worst the Veteran only describes 
himself as irritable.  His sleep is disturbed and he experiences 
episodic depression, but his medications are effective in 
treating these symptoms when they arise, and the Veteran has 
stated that he has learned coping skills which enable him to 
better handle stress.  

Most persuasive, however, is the fact that over the time period 
covered by this appeal, the Veteran has gone from recovering from 
depression serious enough to cause a suicide attempt to pursuing 
a college education and teaching certificate.  He has 
demonstrated insight and clear judgment with regard to his 
disability, and has repeatedly overcome flare-ups of 
symptomatology to gain the tools he needs to improve his life.  
He has been directed and productive throughout.  Doctors have 
repeatedly commented on his attitude and ability to deal with 
daily life.  There are increased problems with increased stress, 
but treatment records demonstrate that these are effectively 
dealt with.  

All examining doctors have assigned GAF scores in the 50's, with 
the sole exception of a 45 assigned when the Veteran was applying 
for disability benefits.  Such scores correspond to moderate 
impairment of occupational and social functioning; the clinical 
descriptions of his symptoms support this characterization.  Even 
the score of 45 reflects those same manifestations; the lower 
score is merely the one doctor's opinion and is undermined by the 
actual clinical findings in his treatment notes.  The overall GAF 
score of 55, and the described symptoms underlying such, support 
a finding that while the Veteran does experience intermittent 
increases in symptomatology, he generally functions well in all 
areas.

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, requiring that the RO refer a claim to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation where a service-connected disability presents an 
exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorder but the medical evidence 
reflects that those manifestations are not present in this case.  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of the Veteran's disabilities.  The 
Veteran has not required hospitalization due to these service-
connected disabilities, and marked interference of employment has 
not been shown.  Therefore, the Veteran's disability picture is 
contemplated by the rating schedule and no extraschedular 
referral is required. 

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved; an increased rating is not warranted.


ORDER

An initial evaluation in excess of 30 percent for service 
connected PTSD is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


